Citation Nr: 1146221	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  09-04 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD) prior to December 15, 2008, and to a rating greater than 70 percent from December 15, 2008 forward.

2.  Entitlement to a permanent and total disability rating pursuant to 38 C.F.R. 
§ 3.340(b).

3.  Entitlement to service connection for a right great toe disorder, claimed as movement of long flexors of the right great toe and/or arthritis, to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD.  

5.  Entitlement to service connection for migraine headaches, to include as secondary to include as secondary to service-connected PTSD.

6.  Entitlement to service connection for hearing loss, to include as secondary to include as secondary to service-connected PTSD.

7.  Entitlement to service connection for tinnitus, to include as secondary to include as secondary to service-connected PTSD.

8.  Entitlement to service connection for dizziness, to include as secondary to service-connected PTSD.

9.  Entitlement to service connection for vertigo, to include as secondary to service-connected PTSD.

10.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected PTSD.

11.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected PTSD.

12.  Entitlement to service connection for ischemic heart disease.

13.  Entitlement to service connection for a left great toe disorder, claimed as movement of long flexors of the right great toe and/or arthritis, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1976 to October 1980.  

The issue of entitlement to an initial rating greater than 30 percent for PTSD comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, which granted service connection for PTSD and assigned a 30 percent disability rating, effective from September 13, 2007.  The Veteran was also assigned a temporary total disability rating due to hospitalization from September 24, 2007, to November 30, 2007.  In April 2009, the Decatur RO issued a second rating decision increasing the Veteran's disability rating for PTSD to 70 percent, effective December 15, 2008, negating an earlier February 2009 decision that assigned a 50 percent rating for that same period.  An August 2009 rating decision assigned a second temporary total disability rating due to hospitalization from April 7, 2009, to May 30, 2009.

The issues of entitlement to a permanent total disability rating pursuant to 38 C.F.R. § 3.340, entitlement to service connection for a right great toe disorder, and entitlement to service connection for erectile dysfunction come before the Board on appeal from an August 2009 rating decision of the Decatur RO.  This decision granted entitlement to individual unemployability and denied the Veteran's service connection claims.  

Review of the record shows that the Veteran has filed informal claims for service connection for atopic dermatitis, frequent urination, enlarged prostate, a testicular deformity, hypertension, and arthritis of the shoulder and foot that have not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action.  

In January 2009, the Veteran indicated that he did not want a hearing before a Veteran's Law Judge with regard the issue of entitlement to an initial rating greater than 30 percent for service-connected PTSD.  However, in December 2009, the Veteran requested a hearing before a Veteran's Law Judge with regard to the issues of entitlement to a permanent and total disability rating pursuant to 38 C.F.R. 
§ 3.340(b); service connection for a right toe disorder, claimed as movement of long flexors of the right great toe, to include as secondary to service-connected PTSD; and service connection for erectile dysfunction, to include as secondary to service-connected PTSD.  A hearing clarification letter was sent to the Veteran, and, in October 2011, he responded that he no longer wished to appear at a hearing and requested that his case be decided on the evidence of record.  As such, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a right great toe disorder, a left great toe disorder, erectile dysfunction, migraine headaches, hearing loss, tinnitus, dizziness, vertigo, a right knee disorder, a left knee disorder, and ischemic heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's PTSD causes total occupational and social impairment.

2.  The Veteran has a total disability permanent in nature resulting from his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an initial 100 percent rating for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.130, Diagnostic Code 9411(2011).

2.  The criteria for a permanent and total disability rating for service-connected PTSD have been met.  38 U.S.C.A. §  1502(a); 38 C.F.R. § 3.340(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  In this decision, the Board assigns an initial 100 percent disability rating for service-connected PTSD and grants entitlement to a permanent and total disability rating under 38 C.F.R. § 3.340(b).  This award represents a complete grant of the benefits sought on appeal with regard to those issues.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he entitled to a higher initial disability rating for his service-connected PTSD and, furthermore, that the RO's grant of a TDIU should be permanent pursuant to 38 C.F.R. § 3.340.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged ratings."  Id. at 126.  However, as discussed below, because the evidence of record does not demonstrate diverse symptoms meeting the criteria for different ratings, the application of staged ratings is inapplicable in this case. 

The Veteran bears the burden of presenting and supporting his claim for benefits.  
38 U.S.C.A. § 5107(a).  The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Consequently, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may only consider independent medical evidence in support of its findings and may not substitute its own medical opinion).

The criteria for evaluating PTSD are found at 38 C.F.R. 4.130, DC 9411.  A noncompensable rating is assigned where a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  Id.  A 10 percent evaluation is warranted where there is occupational or social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms are controlled by continuous medication.  Id.  

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood; anxiety and suspiciousness; weekly (or less often) panic attacks; chronic sleep impairment, and mild memory loss, such as forgetting names, directions, and recent events.  Id

A 50 percent evaluation is warranted there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).

The nomenclature employed in the portion of VA's Schedule for Rating Disabilities (the Schedule) that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as the DSM-IV).  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is generally functioning fairly well and has some meaningful interpersonal relationships.  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations, or there is serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.   Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran was first seen for mental health treatment at the VA in June 2007 following a referral from his primary care physician.  The Veteran reported recurring intrusive thoughts for the previous six months, as well as nightmares, difficultly sleeping, depressed mood, loss of motivation, decreased interest in activities, and a change in appetite.  He also reported being demoted to a non-supervisory position at his job due to a refusal to punish one of his subordinates, and attributed his increase in recurring thoughts to this change in job duties.  He also described himself as a loner, and stated that he avoids crowds.  The Veteran reported being married for the third time.  He also reported problems controlling his emotions when he returned from the war resulting in battery charges in a previous marriage.  The physician's assistant assigned a GAF of 60.  

In August 2007, his VA psychiatrist asserted that the Veteran's work stressors had exacerbated his pre-existing PTSD to the point where he could no longer function at his job, and that, therefore, he was admitted to the Posttraumatic Stress Disorder Clinical Team (PCT) program.  A letter from the PCT program shows that he was accepted into the PCT program in July 2007 and was admitted into the program in September 2007.  The PCT program notes show GAF scores of 50 to 55, as well as symptoms of social isolation, stress from a chronic condition, and employment difficulty.  During his treatment, the Veteran reported feelings of intense fear and horror, causing flashbacks and nightmares.  The Veteran continued to follow up with the VA PCT aftercare program from November 2007 to December 2008.

The Veteran's employment difficulties are further demonstrated by an Interoffice Memorandum dated March 2007, showing that he was relieved of all supervisory duties, and an October 2007 Notice of Proposed Removal, showing that it was proposed that he be removed from his supervisory position for failure to promptly and fully comply with directions and instructions.  Specifically, the notice letter detailed the Veteran's lack of compliance with performance evaluation procedures, which he apparently completed in a cursory fashion without regard to the actions of any individual under his supervision, and his failure to appropriately handle violations by his subordinates.  The letter shows that the Veteran was notified of the problems and given the opportunity to correct them, but refused to take any further action.  Rather, he reportedly told his supervisors to go ahead and suspend or terminate him.  The letter also describes the Veteran's response, in writing, to a discussion with a security manager, where he alleged that the allegations were false and complained that the management was out of control.  This was described as "troubling" due to his apparent failure to accept any responsibility for allegedly neglecting to properly perform his duties as a supervisor.  In November 2007, the Veteran was denied workers' compensation for the reason that his "emotional condition" was "self-generated" and was not shown to be caused by threats, intimidation, and mental abuse in the workplace.  A hearing transcript from March 2007 shows that the Veteran reported frustration with the repeated disciplinary actions, and, when asked to, for example, read his emails in a more timely fashion, he responded "do you want to fire me? Just fire me. Go ahead and fire me now." 

In a November 2007 statement, the Veteran's treating Clinical Social Worker (CSW) from the PCT program noted that the Veteran reported that the change in his work environment exacerbated his symptoms of PTSD.  He reported that the crowded, loud terminal triggered increased anxiety and flashbacks.  The VA CSW asked VA to reconsider the role of the Veteran's increased work stressors in the promotion and exacerbation of his PTSD symptoms.

In November 2007, the Veteran was provided with a VA examination.  The Veteran reported difficulty with staying asleep and suicidal thoughts without intent.  He also reported recurrent and intrusive distressing recollections and dreams of stressful events in service, avoidance of stimuli associated with the trauma, diminished interest in significant activities, and difficulty concentrating.  The examiner determined that the disturbance caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Under "date of onset," the examiner noted the phrase "chronic," although the notes show that the Veteran reported symptoms for only the past few months.  The examiner also reported that the Veteran was almost constantly anxious with moderate feelings of depression.  The examination report also shows that the Veteran was terminated in October 2007 for poor performance, but notes, apparently incorrectly, that the Veteran did not contend that his unemployment is due to the effects of his mental disorder.

The November 2007 VA examiner assigned a GAF score of 70, and noted that the Veteran's symptoms are significantly more severe when he is not actively involved in work and/or school.  The examiner determined that the Veteran's symptoms would not interfere with his ability to find gainful employment and noted that the Veteran was very motivated to get another job.  His prognosis is listed as "good."  Therefore, the examiner did not find that there was total occupational and social impairment, deficiencies, reduced reliability or productivity, or occasional decrease in work efficiency, and instead found that his PTSD symptoms were mild or transient and would only decrease work efficiency during periods of significant stress.

In December 2007, the Veteran received the Decision on Notice of Proposed Removal, which effectively terminated his employment.  This decision stated that the Veteran's refusal to comply with managerial direction "completely undermined" his ability to accomplish his duties and responsibilities and that his conduct was "unprofessional."  The letter further states that "confidence in [his] reliability, judgment, and trustworthiness" has been lost and that rehabilitation was not thought to be possible.

In February 2008, the Veteran's spouse submitted a statement wherein she asserted that their marriage was rocky from the beginning.  She asserted that she had been separated from the Veteran for several periods throughout their marriage.  She also asserted that several arguments with the Veteran had necessitated a police response to domestic disturbances and that the Veteran was extremely controlling due to a lack of ability to trust others.  She stated that the Veteran showed symptoms of restlessness, frustration, and anxiety, as well as a significant need to advocate, apparently relentlessly, for social and economic justice, resulting in social isolation from friends and family.  She reported that the Veteran experiences nightmares, easily awakens, and walks through the home "as if on sentry duty." 

In December 2008, the Veteran was seen for a VA crisis therapy session due to a report of a suicide attempt.  He reported initiating an attempt to commit suicide by overdosing, but spit out the pills upon realizing that he felt he wanted to live.  He denied any current thought or intent to harm himself and refused to stay overnight for monitoring.  In January 2009, he missed an appointment with the PCT aftercare group.  He reported continuing fleeting thoughts of suicide with no plan, intent, or compulsion to act.  He stated that he was seeking admittance to the PCT program for a second time.  He explained that he had kept his memories of Vietnam "in a box" for many years, and that the memories were flooding back and causing nightmares and emotional distress.

In March 2009, the Veteran was provided with a second VA examination.  The Veteran reported recurrent intrusive thoughts and nightmares, social isolation, sleep disturbances, loss of appetite, low energy, difficulty concentrating, and impaired memory.  When asked how he thought or felt about himself he responded "as low as you can get."  The examination report showed that there had been no remission in his symptoms, and that his symptoms were daily and severe.  The report also states that PTSD symptoms have been present since Vietnam, and that symptoms of major depression have been present for at least the last several years.  The examiner also determined that his depression is due to his PTSD and assigned a GAF score of 45.  With regard to the effects the Veteran's PTSD has had on his social and occupational functioning, the examiner noted that the Veteran was terminated from his job in December 2007 after five years due to his PTSD symptoms, including difficulty thinking and concentrating, and that his symptoms also affected his ability to relate to people.  Therefore, the examiner determined that his symptoms caused work and social impairment with deficiencies in most areas requiring ongoing and frequent psychiatric evaluations, treatment, and ongoing evaluation.

The Veteran returned to the PCT program in April 2009 and was found to suffer from extremely severe depression.  Test results showed very high state and trait anxiety.  Problems listed by priority include anxiety, depression, poor sleep and nightmares, and isolation.  He completed the program in May 2009.  His most recent VA mental health treatment records show that he was attending the PCT aftercare program through September 2009.  It was noted that the Veteran described his own behavior in very negative terms and that ways in which he might reduce his social isolation were discussed at his most recent aftercare program meeting.

Review of the record shows that the Veteran has consistently displayed severe symptoms of anxiety, depression, recurrent intrusive thoughts and nightmares, and social isolation.  Although the Veteran's GAF scores have gotten progressively lower throughout the appellate period, review of the record indicates that these changes reflect the change in assessment with the regard to the Veteran's prognosis in response to changes in the Veteran's self-reported feelings, behavior, and expectations for the future as opposed to changes in his objective symptomatology.  Contrary to the findings of the November 2007 VA examiner, the Veteran has not found other work, and the Veteran's attitude toward his ability to find other work has not remained optimistic.  Rather, review of the totality of the evidence reveals that although the Veteran has aggressively pursued treatment options for his PTSD, including enrollment in the PCT program, and has actively tried to reduce the effect that his symptoms of PTSD have had on his life, his underlying symptoms remain pervasive, severe, and profoundly impact on his occupational and social functioning.  The record shows a history of one suicide attempt, as well as frequent suicidal thoughts.  The Veteran's employment records, mental health treatment records, and VA examination reports show that he was terminated from his job due to his PTSD symptoms.  The Veteran's treatment records and the statement from his wife show that he is almost completely isolated outside of contact with his family, and that his family contact has historically been contentious.

For these reasons, the Board finds that the Veteran's symptoms most closely approximate the criteria for a 100 percent disability rating for PTSD, warranted where there is total occupational and social impairment.  The Board acknowledges that the Veteran's historical level of functioning does not, on the surface, illustrate the level of impairment that is normally seen where the assignment of a 100 percent disability rating is justified as he has an accomplished educational and employment history.  However, upon review of his occupational records and his spouse's statement, the Veteran's active intellect appears to have compensated for his PTSD for many years in many environments, although, as described by his wife, his intellectual interests also worked against him when he alienated others and increased his social isolation by obsessively discussing perceived instances of social injustice.  At some time prior to 2007, the Veteran's coping strategies began to fail and the manifestations of his symptoms became increasingly severe.  As noted by the March 2009 VA examiner, his severe symptoms of depression had existed for several years prior to the date of the examination and his symptoms of PTSD had existed since discharge from service.  The record shows that the Veteran was initially hopeful about his prognosis, but became increasingly despondent as he continued to aggressively seek treatment with little lasting improvement.  As such, while the Veteran's attitude regarding the prognosis for his PTSD has changed throughout the appellate period, his symptoms have been continuously and severely disabling.  

Furthermore, the Veteran's mental health treatment records and lack of improvement shown in the areas of occupational and social functioning show that his impairment is reasonably certain to continue throughout his life.  Although the Veteran has consistently and aggressively sought treatment, his GAF scores have steadily decreased.  Furthermore, as noted at his last VA examination, there has been no period of remission of his PTSD symptoms.  Therefore, the evidence shows that the probability of permanent improvement under treatment is remote such that entitlement to a permanent and total disability rating under 38 C.F.R. § 3.340(b) is warranted.  As the Veteran has been awarded a 100 percent schedular rating for his service-connected PTSD for the entire appellate period, the issue of entitlement to a TDIU is moot.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  

ORDER

An initial rating of 100 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

A permanent and total rating for service-connected PTSD, pursuant to 38 C.F.R. 
§ 3.340(b), is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he suffers from a right great toe disorder, claimed both as movement of long flexors of the great and little toe and as "arthritis," due to his active military service.  The Board notes that the Veteran has explicitly claimed that his right great toe disorder is secondary to his service-connected PTSD, but review of his statements indicates, rather, that the Veteran alleges that he injured his toe during the stressful events that also caused his PTSD.  Therefore, on remand, the Veteran should be provided with a VA examination of his right toe in order to determine (1) if his claimed symptoms relate to any diagnosed disorder of the right great toe and (2) if any diagnosed right great toe disorder is related to his active military service.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4)(1); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Veteran also contends that he currently suffers from erectile dysfunction due to his service-connected PTSD.  His VA treatment records show a diagnosis of erectile dysfunction and treatment for this disorder.  Therefore, on remand, the Veteran should also be provided with a VA examination in order to determine if his erectile dysfunction is related to his service-connected PTSD or is otherwise related to his military service, to include his in-service treatment for klebsiella and/or any other relevant infection or disease.  See Id.

Finally, in Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that when an appellant files a timely NOD and there is no issuance of an SOC, the Board should remand, rather than refer, the issue to the RO for the issuance of an SOC.  Here, the Veteran has filed an NOD on the issues of entitlement to service connection for migraine headaches, hearing loss, tinnitus, dizziness, vertigo, ischemic heart disease, a right knee disorder, a left knee disorder, and a left great toe disorder.  Therefore, the Veteran should be provided with an SOC on these issues.  Id.

Lastly, an effort should be made to the Veteran's complete VA treatment records for all relevant claimed disorders.  38 U.S.C.A. §  5103A(c)(2); 38 C.F.R. 
§ 3.159(c)(3).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records, related to any and all of his claimed disorders, from the VA Medical Center in Dublin, Georgia.  Although records through February 2008 are present in the claims folder, it is not clear if all relevant VA treatment records preceding that date were included in the claims folder.  Therefore the RO/AMC should review the record and ensure that a complete copy of the Veteran's relevant VA treatment records is associated with the claims folder.

2.  Thereafter, schedule the Veteran for an appropriate VA medical examination of his right great toe.  The Veteran's claims file and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies should be conducted, and all findings reported in detail. 

The examiner is asked to make the following determinations:

(a) Provide a diagnosis of any right great toe disability found to be present.  Specifically, is there restricted movement of long flexors of the great and little toe and/or arthritis?

(b) Provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current right great toe disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.

(c)  Provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current right great toe disorder was (a) proximately due to, (b) the result of, or (c) aggravated by the Veteran's service-connected PTSD.  

(d) If such aggravation is found, the examiner should address the following medical issues: (i) the baseline manifestations of the Veteran's right great toe disorder found prior to aggravation; and (ii) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

3.  Thereafter, schedule the Veteran for an appropriate VA examination to obtain an opinion as to whether his currently diagnosed erectile dysfunction is caused or aggravated by his service-connected PTSD, or otherwise related to his active military service.  

The Veteran's claims file and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies should be conducted, and all findings reported in detail. 

The examiner is asked to make the following determinations:

(a) Determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion the examiner should address the Veteran's claim that his erectile dysfunction has gotten progressively worse since service and his service treatment records showing treatment for klebsiella and other potentially relevant infections.

(b) Determine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed erectile dysfunction condition was (a) proximately due to, (b) the result of, or (c) aggravated by the Veteran's service-connected PTSD.  

(c) If such aggravation is found, the examiner should address the following medical issues: (i) the baseline manifestations of the Veteran's erectile dysfunction found prior to aggravation; and (ii) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

4.  Review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered.  

5.  Send the Veteran a Statement of the Case as to the issues of entitlement to service connection for migraine headaches, hearing loss, tinnitus, dizziness, vertigo, ischemic heart disease, a right knee disorder, a left knee disorder, and a left great toe disorder.  The Veteran must be informed that a timely substantive appeal should be filed in order to perfect his appeal on these issues.

6.  Finally, readjudicate the Veteran's claims for service connection for a right great toe disorder and erectile dysfunction.  If the full benefit sought on appeal is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate time for a response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


